

115 HR 6797 IH: Violence Against Women Reauthorization Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6797IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Natural Resources, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize Department of Justice programs that combat violence against women, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2018. 2.STOP grantsSection 1001(a)(18) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)), by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 3.Grants to encourage arrest policies and enforcement of protection ordersSection 1001(a)(19) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 4.Legal assistance for victimsSection 1201(f)(1) of the Violence Against Women Act of 2000 (34 U.S.C. 20121(f)(1)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 5.Grants to support families in the justice systemSection 1301(e) of the Violence Against Women Act of 2000 (34 U.S.C. 12464(e)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 6.Sex offender managementSection 40152(c) of the Violence Against Women Act of 1994 (34 U.S.C. 12311(c)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 7.Court-appointed special advocate programSection 219(a) the Crime Control Act of 1990 (42 U.S.C. 13014(a)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019. 8.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistanceSection 40295(e)(1) of the Violence Against Women Act of 1994 (34 U.S.C. 12341(e)(1)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 9.Grants for Enhanced Training and Services To End Abuse Later in LifeSection 40801(b)(5) of the Violence Against Women Act of 1994 (34 U.S.C. 12421(b)(5)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 10.Creating hope through outreach, options, service, and education for children and youth grantsSection 41201(f) of the Violence Against Women Act of 1994 (34 U.S.C. 12451(f)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 11.Grants to combat violent crimes on campusesSection 304(e) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125(e)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 12.Study conducted through the Centers for Disease Control and PreventionSection 402(c) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4(c)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 13.Saving money and reducing tragedies through preventionSection 41303(f) of the Violence Against Women Act of 1994 (34 U.S.C. 12463(f)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
		14.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and
			 stalking
 (a)Collaborative grants To increase the long-Term stability of victimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 (b)Grants To combat violence against women in public and assisted housingSection 41405(g) of the Violence Against Women Act of 1994 (34 U.S.C. 12475(g)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 15.National Resource Center on Workplace Responses to assist victims of domestic and sexual violenceSection 41501(e) of the Violence Against Women Act of 1994 (34 U.S.C. 12501(e)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 16.Grants for Tribal jurisdiction over crimes of domestic violenceSection 204 of Public Law 90–284 (25 U.S.C. 1301 et seq.) (commonly known as the Indian Civil Rights Act of 1968) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019. 17.Analysis and research on violence against Indian womenSection 905(b)(2) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (28 U.S.C. 534 note) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
 18.Stalker databaseSection 40603 of the Violence Against Women Act of 1994 (34 U.S.C. 12402) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019. 19.Federal victim assistance reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1910) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019.
		20.Grants for strengthening the healthcare system’s response to domestic violence, dating violence,
 sexual assault, and stalkingSection 399P(g) of the Public Health Service Act (42 U.S.C. 280g–4(g)) is amended by striking for each of fiscal years 2014 through 2018 and inserting for each of fiscal years 2014 through 2019. 